         Case 1:16-cv-00076-BLW Document 72 Filed 09/18/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

 GLORIA MITCHELL, individually and on
 behalf of all others similarly situated,

                       Plaintiff,                       Case No. 1:16-cv-00076-BLW

 v.

 WINCO FOODS, LLC, a Delaware limited
 liability company,

                       Defendant.



                                        NOTICE OF APPEAL

       Pursuant to Federal Rule of Appellate Procedure 3 and 4, notice is hereby given that

Plaintiff Gloria Mitchell appeals to the United States Court of Appeals for the Ninth Circuit from

the District Court’s Memorandum Decision & Order dismissing in part Plaintiff’s complaint and

her claims for statutory damages entered in this action on May 9, 2019 (Dkt. 61), and the District

Court’s subsequent Judgment dismissing the case in its entirety entered in this action on August

21, 2019 (Dkt. 71). Copies of both Orders are attached hereto as Exhibit A and Exhibit B,

respectively.

                  *                 *            *                *           *


                                              Respectfully Submitted,

Dated: September 18, 2019                     GLORIA MITCHELL, individually, and on
                                              behalf of all others similarly situated,



                                              By:     /s/ Patrick H. Peluso



                                    PLAINTIFF’S NOTICE OF APPEAL
                                                -1-
Case 1:16-cv-00076-BLW Document 72 Filed 09/18/19 Page 2 of 4




                            Eric B. Swartz
                            JONES & SWARTZ PLLC
                            623 W. Hays Street
                            Telephone: (208) 489-8989
                            Facsimile: (208) 489-9888
                            Email: eric@jonesandswartzlaw.com

                            Steven L. Woodrow
                            swoodrow@woodrowpeluso.com*
                            Patrick H. Peluso
                            ppeluso@woodrowpeluso.com*
                            Woodrow & Peluso, LLC
                             3900 East Mexico Ave., Suite 300
                            Denver, Colorado 80210

                            Counsel for Plaintiff and the Putative Class

                                           *pro hac vice




                  PLAINTIFF’S NOTICE OF APPEAL
                              -2-
         Case 1:16-cv-00076-BLW Document 72 Filed 09/18/19 Page 3 of 4




                             REPRESENTATION STATEMENT

       Plaintiff-Appellant, Gloria Mitchell, individually and on behalf of all others similarly

situated, hereby submits the following Representation Statement:

                    PARTIES                                COUNSEL OF RECORD
 Plaintiff-Appellant Gloria Mitchell,             Eric B. Swartz
 individually and on behalf of all others         Jones & Swartz, PLLC
 similarly situated                               623 W. Hays Street
                                                  Boise, ID 83702
                                                  Telephone: (208) 489-8989
                                                  Facsimile: (208) 489-9888
                                                  Email: eric@jonesandswartzlaw.com

                                                  Steven L. Woodrow*
                                                  swoodrow@woodrowpeluso.com
                                                  Patrick H. Peluso*
                                                  ppeluso@woodrowpeluso.com
                                                  Woodrow & Peluso, LLC
                                                   3900 East Mexico Ave., Suite 300
                                                  Denver, Colorado 80210
                                                  Tel: (720) 213-0675
                                                  Counsel for Plaintiff and the Putative Class

                                                  *pro hac vice

 Defendant-Appellee Winco Foods, LLC, a           Rick D. Roskelley
 Delaware limited liability company               Littler Mendelson
                                                  3960 Howard Hughes Parkway, Suite 300
                                                  Las Vegas, NV 89169
                                                  Tel: (702) 862-8800
                                                  Email: rroskelley@littler.com




                                 PLAINTIFF’S NOTICE OF APPEAL
                                                -3-
         Case 1:16-cv-00076-BLW Document 72 Filed 09/18/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I am a resident of the State of Colorado, over the age of eighteen years old, and am not a

party to this lawsuit. My business address is 3900 E. Mexico Avenue, Suite 300, Denver,

Colorado 80210. I HEREBY CERTIFY that on the 18th day of September 2019, I filed the

foregoing NOTICE OF APPEAL electronically through the CM/ECF system, which caused the

following parties or counsel to be served by electronic means, as more fully reflected on the

Notice of Electronic Filing:

       Rick D. Roskelley, Attorney for Defendant WinCo Foods, LLC. Mr. Roskelley’s email

address is rroskelley@littler.com.

       I declare that the foregoing is true and correct.

                                              /s/ Patrick H. Peluso




                                 PLAINTIFF’S NOTICE OF APPEAL
                                                 -4-
